tcmemo_2013_132 united_states tax_court paul fredrick jones petitioner v commissioner of internal revenue respondent docket no filed date paul fredrick jones pro_se randall b childs for respondent memorandum findings_of_fact and opinion morrison judge the respondent the irs issued a notice_of_deficiency to the petitioner mr paul fredrick jones for the tax_year in the notice the irs determined a deficiency of dollar_figure a sec_6651 addition_to_tax of dollar_figure a sec_6651 addition_to_tax of dollar_figure and a sec_6654 addition_to_tax of dollar_figure jones timely filed a petition under sec_6213 requesting that we redetermine the deficiency and the additions to tax we have jurisdiction under sec_6214 after concessions the issues for decision are whether jones is entitled to deduct dollar_figure for business_expenses reported on schedule c profit or loss from business whether jones is liable for the sec_6651 addition_to_tax whether jones is liable for the sec_6651 addition_to_tax and whether jones is liable for the sec_6654 addition_to_tax preliminary matters background before trial the court ordered that paragraph sec_1 through of the irs’s proposed stipulation of facts be deemed admitted under rule the court all section references are to the internal_revenue_code in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure in his pretrial memorandum jones conceded that the notice_of_deficiency was correct in its determination that he received dollar_figure in nonemployee compensation from pre-paid legal services in its opening brief the irs conceded that the notice_of_deficiency was incorrect in determining that jones earned dollar_figure in nonemployee compensation from life care retirement communities and dollar_figure in dividend income reserved ruling on whether paragraphs and should be deemed admitted the irs has now conceded that paragraphs and are incorrect therefore the court will order that these paragraphs shall not be deemed admitted jones resided in florida when he filed the petition jones’s business jones worked as an independent sales associate for pre-paid legal services a publicly traded company that provided legal insurance to businesses and individuals jones sold memberships to the customers of pre-paid legal services and was entitled to commissions for these sales he also recruited new sales associates for pre-paid legal services and pursuant to its multilevel marketing arrangement was entitled to a percentage of the revenue they generated jones received nonemployee compensation of dollar_figure from pre-paid legal services besides pre-paid legal services jones participated in other multilevel marketing arrangements he did not earn any money but his participation allowed him to meet people to recruit as sales associates for pre-paid legal services jones worked from his house in the area of orlando florida jones did not file a federal_income_tax return for or for the irs prepared a substitute for return on jones’s behalf as authorized by section b jones did not make any payments of federal_income_tax or estimated_tax for deficiency discussion in deficiency proceedings before the tax_court the burden_of_proof generally rests with the taxpayer rule a 290_us_111 sec_7491 imposes the burden_of_proof on the irs with respect to a given factual issue where a taxpayer introduces credible_evidence with respect to that issue meets all applicable substantiation requirements complies with all recordkeeping requirements and cooperates with any reasonable requests for information sec_7491 116_tc_438 the record reflects that jones did not meet recordkeeping and substantiation requirements thus the burden_of_proof remains on jones sec_162 provides that t here shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including traveling expenses including amounts expended for meals_and_lodging other than amounts which are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business no deduction is allowed for personal living or family_expenses sec_262 the cost of a taxpayer’s own meals unless the taxpayer is on overnight business travel is a nondeductible personal_expense 389_us_299 113_tc_106 taxpayers are required to maintain records sufficient to establish the amounts of allowable deductions and to enable the irs to determine the correct_tax liability sec_6001 112_tc_183 it is a general_rule established in 39_f2d_540 2d cir that if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to fully substantiate the precise amount of the deduction the court should estimate the amount of the deductible expense and allow a deduction to that extent in making such estimates the court may bear heavily against the taxpayer who caused the inexactitude id pincite for the court to estimate the amount of an expense there must be some basis on which an estimate may be made 245_f2d_559 5th cir 85_tc_731 in an exception to the cohan_rule sec_274 provides that a taxpayer must satisfy strict substantiation requirements for certain kinds of expenses such as for travel away from home for entertainment for gifts and for listed_property as that term is defined in sec_280f to deduct these expenses the taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amounts times places and purposes related to the expenses sec_274 sec_1_274-5t c and 522_f2d_708 5th cir holding each separate expense must be substantiated the expenses of traveling away from home are subject_to strict substantiation requirements sec_274 sec_1_274-5t b to deduct travel_expenses the taxpayer must substantiate the amount of each expense the dates of departure and return for each trip the destination of travel and the business reason for the trip sec_274 sec_1 5t b entertainment_expenses are subject_to strict substantiation requirements sec_274 entertainment_expenses include the costs of business meals see 50_tc_823 aff’d 412_f2d_201 2d cir to deduct entertainment_expenses the taxpayer must substantiate the amount of each expense the date of the entertainment the place where the entertainment occurred the business reason for the entertainment the nature of any business_discussion or activity and enough information about the person entertained to establish the business relationship of that person to the taxpayer sec_274 sec_1_274-5t gift_expenses are subject_to strict substantiation requirements sec_274 to deduct gift_expenses the taxpayer must substantiate the cost of the gift the date of the gift a description of the gift the business reason for the gift and enough information about the recipient of the gift to establish the business relationship of that person and the taxpayer sec_274 sec_1 5t b passenger_automobile expenses require strict substantiation sec_274 sec_280f a taxpayer is permitted to use the standard mileage rate in lieu of substantiating the actual cost of using a passenger_automobile see sec_1_274-5 a taxpayer who opts to use the standard as explained in 117_tc_7 ndollar_figure ruwe j concurring sec_274 did not require strict substantiation of the expenses of listed_property such as passenger automobiles for tax_year and prior years thus passenger_automobile expenses related to travel within the locality in which the taxpayer lived and worked were not subject_to the strict substantiation requirements mileage rate is not relieved of the obligation to substantiate the amount of business mileage and the time and place of each business use of the passenger_vehicle id thus these items of information the amount of business mileage and the time and place of each business use of the passenger_vehicle must be substantiated through adequate_records or sufficient evidence corroborating the taxpayer’s own statement see sec_1_274-5t c cellular telephone expenses are subject_to strict substantiation requirements sec_274 sec_280f to deduct cell phone expenses a taxpayer must substantiate the amount of business use and the total use for the cell phone see trupp v commissioner tcmemo_2012_108 slip op pincite c f_r sec 274-5t b i b the expenses of internet service are not subject_to strict substantiation requirements see bogue v commissioner tcmemo_2011_164 slip op pincite strict substantiation does not apply to utility expenses such as home internet service sec_280f was amended by the small_business jobs_act of pub_l_no sec_2043 sec_124 stat pincite which removed cellular phones and similar telecommunications equipment from the definition of listed_property the amendment is effective beginning with the year id sec_2043 the amendment therefore does not apply for the year at issue sec_280a provides that for individual taxpayers no deduction otherwise allowable under this chapter which includes sec_162 shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence sec_280a contains an exception to sec_280a it provides subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis a as the principal_place_of_business for any trade_or_business of the taxpayer some portion of the dwelling_unit must be used exclusively for business otherwise no deductions for expenses related to the dwelling_unit are excepted by sec_280a see 88_tc_1532 the expense of telephone service other than cellular telephone service is not subject_to strict substantiation requirements see eg lang v commissioner tcmemo_2010_152 slip op pincite aref v commissioner tcmemo_2009_118 slip op pincite sec_262 provides that the expense of the first telephone line in a taxpayer’s residence is treated as a personal_expense jones had only one bank account which was at bank of america he had two credit cards an american express card and a chase card neither the bank account nor the two credit cards were used exclusively for business_expenses at trial jones moved for the admission of a spreadsheet that the court marked as exhibit 13-p and received into evidence for the limited purpose of illustrating jones’s litigating position the spreadsheet list sec_58 categories of expenses that jones claims are the business_expenses of his work for pre-paid legal services each category has an associated amount the total of the amounts for all categories is dollar_figure by contrast the notice_of_deficiency determined and the irs contends that jones is entitled to zero in business- expense deductions at trial jones’s monthly statements from the two credit cards were received into evidence jones moved that some statements for his bank account be received into evidence but these statements were excluded from evidence jones moved for the admission of an auto mileage log but it was excluded from evidence with the possible exception of the auto mileage log jones did not maintain any contemporaneous_records that showed which of his expenses were business_expenses the only witness at trial was jones himself he testified that he incurred the expenses in the amounts listed in categories in exhibit 13-p he also testified in some detail about the nature of these expenses jones moved for the admission of exhibit 12-p a spreadsheet that has month-by-month amounts for each of the categories exhibit 12-p was also received for the purpose of illustrating jones’s litigating position the table below sets forth the categories and corresponding amounts jones listed in the spreadsheet identified as exhibit 13-p the first column expense category has the headings jones listed for each category the second column amount claimed has the amounts jones listed as deductible business_expenses for each category the third column amount deductible has the amounts we find that jones paid during for ordinary and necessary business_expenses that are deductible under sec_162 the fourth column court’s description of amount reasons not deductible is our description of the amounts listed in the second column and the reasons that we determine that the difference between the amount claimed and the amount deductible in each category for those categories for which there is a difference is not deductible the factual conclusions in the third and fourth columns constitute findings_of_fact business-expense deductions expense category leads amount claimed dollar_figure dollar_figure this amount was paid to lead to the top in cheyenne court’s description of amount reasons not deductible amount deductible internet dollar_figure phone dollar_figure wyoming for customer leads ie contact information for potential customers this amount was paid to bright house network for internet service to jones’s house jones used the internet for both business and personal_use there is no basis in the record on which to estimate the portion of the charge that corresponds to business use this amount was paid for cellular telephone service the amount of business use of the cellular telephone to which this expense corresponds is not supported by adequate_records or sufficient evidence corroborating jones’s own statement therefore the strict substantiation requirements of sec_274 for cellular telephone expenses have not been met mileage dollar_figure entertainment dollar_figure - - according to jones’s testimony this amount is the product of the standard mileage rate and the number of miles jones drove his car for business we need not determine whether this testimony is correct because the strict substantiation requirements of sec_274 for passenger_automobile expenses have not been met the business mileage and the times and places of business use of the car are not supported by adequate_records or sufficient evidence corroborating jones’s own statement jones did not testify what exactly these expenses were for except that they were for entertainment a review of jones’s credit-card statements might reveal evidence of the amount of each expense the date of entertainment and the place of entertainment however not all of the strict substantiation requirements of sec_274 for entertainment_expenses have been met for these alleged expenses the business reason for the entertainment the nature of the business_discussion or activity and the business relationship between jones and the person entertained are not supported by adequate_records or sufficient evidence corroborating jones’s own statement or by any evidence whatsoever travel dollar_figure - - this amount was paid for travel away from jones’s home in the orlando area the business purposes of the trips are not supported by adequate_records or sufficient evidence corroborating jones’s own statement therefore the strict substantiation requirements of sec_274 for travel_expenses have not been met ppl fees dollar_figure vonage phone dollar_figure phone covista dollar_figure office supplies dollar_figure -0- dollar_figure this amount was paid to pre-paid legal services hereinafter ppl for jones’s membership in that organization as a sales associate this amount was paid to vonage america for telephone service jones used this service for both business and personal calls there is no basis in the record on which to estimate the portion of the expense corresponding to business calls this amount was paid to covista telephone in chattanooga tennessee for an telephone number so that persons could call jones long distance for free jones used this service for both business and personal calls there is no basis in the record on which to estimate the portion of the expense corresponding to business calls this amount was paid to an office supply store some of the items purchased were not used in jones’s business there is no basis in the record on which to estimate the portion of the expense attributable to items used in jones’s business - - dollar_figure dollar_figure this amount was paid to ppl to use its website ppl web ups dollar_figure newspaper dollar_figure this is the amount_paid to ups to ship jones’s packages some shipments were of business materials such as ppl contracts but we find that some shipments were personal there is no basis in the record on which to estimate the ratio of business shipments to personal shipments this amount was paid for jones’s subscription to the orlando sentinel newspaper jones testified that he reviewed the advertisements in the newspaper to find businesses to which he could sell ppl services this testimony although believable is all we know about jones’s use of the newspaper in the absence of other information we do not conclude that jones used the newspaper exclusively for businesses purposes or that there is a basis on which to estimate how much jones used the newspaper for business purposes compared to personal purposes priceless possibilitie sec_15 printing long distance dollar_figure dollar_figure -0- dollar_figure this is the amount_paid to priceless possibilities in fallbrook california for marketing services dollar_figure this amount was paid to print marketing materials -0- we infer from the zero amount in jones’s spreadsheet that he does not claim a deduction related to this category of expenses donations dollar_figure this amount was allegedly paid to charity jones has conceded that he is not seeking a business-expense deduction for the alleged payments to charity there is no evidence of a business_purpose for the alleged donations in any case stemtech dollar_figure video plus dollar_figure gluc leads -0- dollar_figure this amount was paid to stemtech health sciences in san clemente california to participate in its multilevel marketing arrangement for nutritional supplements dollar_figure this amount was paid to video plus in lake dallas texas for ppl marketing materials we infer from the zero amount in jones’s spreadsheet that he does not claim a deduction related to this category of expenses ppl marketing supplie sec_22 web site build success marketing tolls parking dollar_figure dollar_figure this amount was paid for marketing supplies related to ppl dollar_figure dollar_figure dollar_figure dollar_figure this amount was paid to the company godaddy com for business-related web services dollar_figure this amount was paid to build lasting success for marketing services this amount was paid for tolls and parking in florida jones has not satisfied his burden of proving that these expenses are the ordinary and necessary expenses of his business insurance license freedom rock sec_27 stratus marketing usps dollar_figure office supplie sec_2 dollar_figure verizon dollar_figure - - dollar_figure this amount was paid for insurance licenses necessary for jones to sell ppl services dollar_figure this amount was paid to freedom rocks to participate in its multilevel marketing arrangement dollar_figure this amount was paid to stratus marketing for marketing dollar_figure dollar_figure dollar_figure services this amount was paid to the united_states postal service for postage fees some of the services were not related to jones’s business there is no basis in the record on which to estimate the portion of the fees that are attributable to jones’s business this amount was paid to an office supply store some of the purchases were items not used in jones’s business there is no basis in the record on which to estimate the portion of the expense attributable to items used in jones’s business this amount was paid to verizon for telephone service to jones’s house he used this telephone service mainly to receive and send faxes the telephone service is for the first and only telephone line in jones’s house it is therefore classified as a personal_expense under sec_262 miscellaneous dollar_figure other misc utilities dollar_figure -0- taxes dollar_figure - - there is very little in the record about the expenses corresponding to this claimed amount jones has failed to prove that any of the amount was paid for business_expenses we infer from the zero amount in jones’s spreadsheet that he does not claim a deduction related to this category of expenses this amount i sec_15 of the amount_paid for electric water and garbage service to jones’s house although jones testified that he used one bedroom of the house as an office he did not testify that the room was used exclusively for his business as opposed to personal clerical or nonclerical matters on the basis of the evidence we find that jones did not use any portion of his house exclusively for his business see sec_280a c this amount i sec_15 of the amount_paid for property taxes on jones’s house this amount is not deductible as a business_expense because jones did not use any portion of his house exclusively for his business see sec_280a c books dollar_figure dollar_figure this amount was paid for business-related books ppl meetings dollar_figure lodging dollar_figure - - although jones testified that he spent this amount on ppl meetings in tampa florida and altamonte springs florida and other cities he did not explain what specific goods and services the amount was expended for eg travel costs or attendance fees furthermore his payment of the amount is not generally corroborated by other evidence we conclude that jones has not met his burden of proving he paid the alleged expenses the amounts of the alleged expenses and that the alleged expenses were the ordinary and necessary expenses of his business this amount is alleged by jones to be the expense of staying at hotels during out-of-town ppl conventions we need not decide whether this allegation is true the strict substantiation requirements of sec_274 for travel_expenses have not been met the amount of each alleged hotel expense the date of departure and date of return for the trip that corresponds to the hotel stay the destination of the trip and the business reason for the trip are not all supported by adequate_records or sufficient evidence corresponding jones’s own statement stemtech dollar_figure dollar_figure this amount was paid to stemtech health sciences in san clemente california to participate in its multilevel marketing arrangement for nutritional supplements ppl tools dollar_figure dollar_figure this amount was paid to ppl for ppl materials voice shot sprint phone signup lead sec_43 movie views lead sec_44 quantum lead sec_45 burg lehr dollar_figure dollar_figure this amount was paid to voiceshot llc for a marketing dollar_figure service this is the amount_paid to purchase a cellular telephone the amount of business use of the cellular telephone is not supported by adequate_records or sufficient evidence corroborating jones’s own statement therefore the strict substantiation requirements of sec_274 for cellular telephone expenses have not been met dollar_figure dollar_figure dollar_figure this amount was paid to signup leads for customer leads dollar_figure this amount was paid to movie views leads for customer leads dollar_figure dollar_figure this amount was paid to quantum leads for customer leads dollar_figure dollar_figure this amount was paid to burg communication in florida and to lehr witten team in phoenix arizona for marketing services cab bus dollar_figure - - jones testified that he paid this amount for cab and bus fare for travel to and from his hotels and the convention sites at out-of- state ppl conventions we need not decide whether this testimony is true because the strict substantiation requirements of sec_274 for travel_expenses have not been met the amount of each cab and bus expense the date of departure and return for each trip to which the expense relates the destination of the trip and the business reason for the trip are not all supported by adequate_records or sufficient evidence corroborating jones’s own statement this amount was paid as a credit-card finance charge we find that this expense is not related to jones’s business finance charge swreg rental car gti travel dollar_figure dollar_figure -0- amount corrected in hand- writing to dollar_figure dollar_figure dollar_figure this amount was paid to swreg inc for business software jones paid dollar_figure to rent a car in dallas texas the business -0- reason for traveling to dallas is not supported by adequate_records or sufficient evidence corroborating jones’s own statement therefore the strict substantiation requirements of sec_274 for travel_expenses have not been met dollar_figure this amount was paid to gti travel to participate in its multilevel marketing arrangement awards dollar_figure - - this amount was paid for gifts for other ppl sales associates the date of each gift a description of the gift the business reason for the gift and the business relationship with the person receiving the gift are not supported by adequate_records or sufficient evidence corroborating jones’s own statement therefore the strict substantiation requirements of sec_274 for gifts have not been met soho vayan lead sec_54 passport to wealth software dollar_figure education dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure this amount was paid to soho solutions in texas for marketing services dollar_figure this amount was paid to vayan network in boca raton florida for customer leads dollar_figure this amount was paid to passport to wealth to participate in its multilevel marketing arrangement this amount was paid for software jones who has the burden_of_proof did not testify about the purpose of this software we find it was not business related this amount was paid for online education to learn about personal income_tax returns we find this expense is not related to jones’s business petty cash dollar_figure johnson dollar_figure total dollar_figure dollar_figure this amount was withdrawn from jones’s bank account in cash and used for business meals the expenses of business meals must satisfy the strict substantiation requirements for entertainment_expenses the amount of each expense the date of the meal the place of the meal the business reason for the meal the nature of the business_discussion or activity and the business relationship with the persons at the meal are not supported by adequate_records or sufficient evidence corroborating jones’s own statement therefore the strict substantiation requirements of sec_274 for entertainment_expenses have not been met this is the amount jones paid for_the_use_of a cellular telephone owned by his friend christopher johnson the amount of business use of the cellular telephone to which this expense corresponds is not supported by adequate_records or sufficient evidence corroborating jones’s own statement therefore the strict substantiation requirements of sec_274 for cellular telephone expenses have not been met we note that there is a 10-cent difference between the total on exhibit 13-p dollar_figure and computer- generated total in the table above we assume that the total listed on exhibit 13-p contained an error of cents additions to tax the burden of production with respect to the imposition of each addition_to_tax rests with the irs see sec_7491 higbee v commissioner t c pincite with respect to the sec_6651 additions to tax the irs’s burden does not require it to establish the absence of reasonable_cause see higbee v commissioner t c pincite 81_tc_806 aff’d without published opinion 767_f2d_931 9th cir a the addition_to_tax for failure to timely file a return under sec_6651 sec_6651 imposes an addition_to_tax for failure to timely file a required return unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect jones admitted that he did not file an income_tax return for tax_year therefore the irs has met its burden_of_proof jones’s explanation for not filing a return is that the internal_revenue_code is so complex and confusing no one can understand it or comply with its multitudinous provisions jones did not make reasonable efforts to determine his substitutes for returns are disregarded for the purpose of determining the amount of this addition_to_tax sec_6651 tax_liability under the internal_revenue_code there is no evidence that he even calculated his tax_liability and we find that he did not we find that he did not have reasonable_cause for failing to file his tax_return he is liable for the addition_to_tax under sec_6651 b the addition_to_tax for failure to timely pay tax under sec_6651 sec_6651 imposes an addition_to_tax for failure to pay the tax shown on a return on or before the date prescribed for payment unless such failure is due to reasonable_cause and not willful neglect for each month the taxpayer fails to pay the tax_shown_on_the_return the addition_to_tax is of the portion of the tax shown that is unpaid at the beginning of each month not to exceed in the aggregate sec_6651 b when a taxpayer does not file a return the irs may prepare a substitute for return sec_6020 such a return is treated as the return filed by the taxpayer for purposes of the sec_6651 addition_to_tax sec_6020 sec_6651 reasonable_cause for the failure to timely pay tax exists if the taxpayer has made a satisfactory showing that he exercised ordinary business care and prudence if the tax shown is greater than the tax required to be shown the tax required to be shown ie the lesser_of the two amounts is substituted for the tax shown in making this calculation sec_6651 in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if the taxpayer paid on the due_date sec_301_6651-1 the irs has met its burden of production for the sec_6651 addition_to_tax we find that the irs prepared a valid substitute for return for jones’s tax_year and that he failed to timely make any_tax payments jones has not shown that he had reasonable_cause for failing to timely pay his tax we hold that jones is liable for the sec_6651 addition_to_tax c the addition_to_tax for failure to pay estimated income_tax under sec_6654 sec_6654 imposes an addition_to_tax for failure to make timely and sufficient payments of estimated_tax a taxpayer has an obligation to pay estimated_tax for a particular year only if the taxpayer has a required_annual_payment for that year sec_6654 c d a required_annual_payment is equal to the lesser_of of the tax shown on the taxpayer’s return for the year in issue or if no return is filed of the tax for such year or of the tax_shown_on_the_return for the immediately preceding_taxable_year clause does not apply if the taxpayer did not file a return for the immediately preceding taxable_year sec_6654 generally sec_6654 provides no exception for reasonable_cause sec_1_6654-1 the irs’s burden of production under sec_7491 requires it to produce for each year for which the addition_to_tax is asserted evidence that the taxpayer had a required_annual_payment under sec_6654 jones made no estimated_tax payments for had a tax_liability for and failed to file a tax_return therefore jones had a required_annual_payment for and is liable for the sec_6654 addition_to_tax we have considered all other arguments the parties have made and to the extent that we have not discussed them we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued regarding paragraphs and of respondent’s proposed stipulation of facts and decision will be entered under rule
